Title: From Thomas Jefferson to Gabriel Christie, 7 October 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Sir
                     
                            Washington Oct. 7. 07
                        
                        On my arrival here I found your favor of Sep. 30. on the subject of the wines & liqueurs arrived from
                            Leghorn under the orders of mr Appleton; and to enable you to assess the duties I inclose his letter stating the cost of
                            the liqueurs, & the number of bottles of wine (350) being what is sometimes called by the general name of Florence, but
                            more particularly Montepulciano. I have no invoice or other document relating to these articles. I will thank you for the
                            return of the letter and will remit you the duties on their amount being made known to me. I salute you with esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    